Citation Nr: 1602142	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-20 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issue on appeal was originally adjudicated by the RO as entitlement to service connection for PTSD (also claimed as anxiety, anger, and depression).  The Board has recharacterized the claim to consider all psychiatric disorders to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In October 2015, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus for further development.  A review of VBMS reveals that the RO has yet to take any action pursuant to the remand; thus, the Board notes that these issues are not currently before the Board. 

The Board also notes that to the extent the Veteran submitted additional evidence in support of his claim for PTSD after the issuance of the most recent Statement of the Case without a waiver of RO consideration, there is no prejudice to the Veteran because the issue of PTSD is being remanded, and, therefore, the agency of original jurisdiction (AOJ) will have an opportunity to review the document.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains VA treatment records, but otherwise contains records that are duplicative of what is in VBMS or irrelevant to the claim.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required to obtain a VA examination and afford the Veteran an additional opportunity to submit stressor details. 

First, remand is required for further development of the Veteran's alleged stressors.  Although the RO found in an August 2015 memorandum, that there was insufficient information to submit the Veteran's stressors for verification, the Board finds that additional development should be conducted.  The Veteran has alleged that as a military policeman stationed in Japan and guarding the base gate, he was exposed to dead bodies that were brought back from Korea.  He also stated that during basic training he was subjected to various abuses.  The Veteran has stated this occurred between February 1953 and January 1955.  See August 2015 VA Form 21-0781.  The AOJ must make an attempt to obtain more specific information from the Veteran.  

Second, remand is required for an examination.  The RO did not provide the veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, VA treatment records show the Veteran is currently diagnosed with anxiety disorder.  During treatment, the Veteran has asserted his in-service stressor of smelling dead bodies.  See June 2015 VA mental health note.  The Veteran has also alleged that he has had symptoms since that time, to include flashbacks.  Thus, there is evidence that the Veteran's current symptoms may be related to his military service, but insufficient medical evidence to make a decision on the claim.  

Third, the August 2015 Statement of the Case listed VA treatment records dated from November 2009 through August 2015 from the Orlando VA Healthcare System and dated from September 2003 to September 2011 from the Gainesville VA Healthcare System.  However, it appears that these records have not been uploaded into VBMS or Virtual VA in their entirety.  Notably, a December 2014 VA treatment record is referenced indicating that the examiner provided a provisional diagnosis of PTSD following a PTSD screening.  However, that pertinent treatment report is not of record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).  Also, any outstanding VA medical records pertinent to the claim should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination, any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Obtain and associate with the virtual claims file all outstanding records of treatment from the Gainesville VA Healthcare System and from the Orlando VA Healthcare System, to include records dated from November 2009 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Request additional information from the Veteran concerning the specific circumstances of his alleged in-service stressors, to include abuse suffered during basic training and being exposed to dead bodies returning from Korea.  This additional information should include, as best as the Veteran can provide, specific dates and locations of the alleged events.  The Veteran should attempt to provide some independently verifiable information.  

4.  After associating any additional records with the claims file, provide the Veteran a VA examination to determine the etiology of each current psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  
The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  An explanation for all opinions must be provided. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation. 

Second, for each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service incidents and his duties as a military policeman. 

Third, with respect to PTSD, the AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor and the fear of hostile military or terrorist activity.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




